Citation Nr: 1112814	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-26 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, including anxiety and depression.

2.  Entitlement to service connection for colitis.

3.  Entitlement to service connection for disability manifested by acid reflux and heartburn.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 7 to November 18, 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO denied the Veteran's claims for service connection for colitis, acid reflux and heartburn, anxiety and depression, and a blood infection.

The Board notes that in May 2009, the Veteran filed a notice of disagreement (NOD) with the February 2009 RO decision, and a statement of the case (SOC) with regard to all four claims was issued in June 2009.  That same month, the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals), indicating her desire to appeal all issues listed on the SOC.  In October 2009, the Veteran provided a written and signed statement in which she specifically withdrew her appeal with regard to the issue of service connection for a blood infection.  Accordingly, that issue is no longer before the Board.  

On October 20, 2009, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran had a psychiatric disorder that clearly pre-existed military service and did not worsen therein.  

2.  The Veteran does not have a currently diagnosed psychiatric disability that is attributable to active military service.

3.  The Veteran does not have a current diagnosis of colitis.  

4.  The Veteran does not have a disability manifested by acid reflux or heartburn that is attributable to active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a psychiatric disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).

2.  The Veteran does not have a colitis that is the result of disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  The Veteran does not have a disability manifested by acid reflux and heartburn that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty for 12 days in November 1963.  Prior to her enlistment, she was seen by a private physician on September 3, 1963, who indicated that the Veteran was examined at that time and was found to be in good physical condition except for hypothyroidism that was completely controlled with medication.  At her September 20, 1963, enlistment examination, the Veteran was found to be without conditions that would disqualify her from service.  All areas and systems of the body were clinically evaluated as normal, except to note two abdominal scars.  On her report of medical history, the Veteran noted that she had had irregular menstruation; depression and stomach, liver, or intestinal trouble was specifically denied, as was frequent indigestion.  The Veteran did report having had operations for appendicitis and adhesions.  

Letters from private physicians, dated on September 23, 1963, indicated that the Veteran had surgery in September 1961 for acute diffuse appendicitis.  Following the surgery, she complained of pain and fever; x-rays of abdomen, gall bladder, and upper gastrointestinal system were normal.  A September 26, 1963, letter from another private physician noted that the Veteran had been a patient of his from 1960 until 1962.  He indicated that the Veteran had complained of pain in her lower right side.  An x-ray of the colon was negative, as was the flat plate of the small intestine.  A laporatomy was performed on October 15, 1962, that showed a band of adhesions.  Surgery was performed and the Veteran had a full and uneventful recovery.  

On November 15, 1963, the Veteran was examined and found to be physically qualified for discharge from service by reason of unsuitability.  It was noted that the Veteran was picked up from the initial screening line because of her anxiety, depression, and multiple psychosomatic complaints.  Psychological testing confirmed that her psychiatric difficulties were of such a degree so as to render her unsuitable for military service.  It was determined that the Veteran's condition existed prior to entry into service and was not aggravated by service.

Post-service private medical records showed treatment for mental health related problems from 1982 to 2001 and contained varying diagnoses of depression, paranoid schizophrenia, histrionic personality disorder, generalized anxiety with panic attacks, adjustment disorder with mixed anxiety and depression, and borderline personality disorder.  Private treatment records dated in 2008 also noted complaints of lower abdominal pain and diarrhea.  An impression of irritable bowel syndrome was recorded.  A colonoscopy was performed to rule out microscopic colitis.  Results showed colonic mucosa with no abnormalities identified.  No evidence of inflammatory bowel disease was seen and no microscopic (lymphocytic) or collagenous colitis was present.    

During her October 2009 Board hearing, the Veteran testified that prior to enlistment, she suffered from colitis and acid reflux, both of which required a special diet.  She asserted that she was unable to maintain that diet upon enlistment, which led to an aggravation of her colitis and acid reflux.  She stated that she continued to have flare-ups after service.  The Veteran also indicated that she had a learning disability and suffered from depression and anxiety prior to service.  She stated that her symptoms were compounded when she joined the military because she was unable to compete with others.  

II.  Analysis

A.  Anxiety and Depression

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is well established that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination."  38 U.S.C.A. § 1111 (West 2002).  When no preexisting condition is noted upon entry into service, the veteran is presumed sound.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004).  This presumption can only be overcome by clear and unmistakable evidence that any claimed injury or disease in fact preexisted service and was not aggravated by service.  See 38 U.S.C.A. § 1111; Wagner, supra; Joyce v. Nicholson, 19 Vet. App. 36, 41 (2005).

Here, the Veteran has asserted that she suffered from depression and anxiety prior to service.  A review of the Veteran's pre-enlistment medical examination report fails to document any mental health problems or diagnoses of any psychiatric conditions.  Accordingly, the presumption of soundness attaches.  See 38 U.S.C.A. § 1111.  During the Veteran's 12 days of active duty, it was determined that she suffered from psychiatric difficulties of such a degree so as to render her unsuitable for military service.  The report of the Aptitude Board indicated that the Veteran had anxiety, depression, and psychosomatic illness.  It was determined by the Aptitude Board that her disabilities existed prior to entry into service and were not aggravated thereby.  Although the evidence is scant, the Board finds there to be sufficient evidence to overcome the presumption of soundness in this case.  As to the issue of pre-existence, the Board finds highly probative the report of the Aptitude Board, which included members of the medical corps.  The Aptitude Board's findings are clear regarding the pre-existence of disability and the fact that there had been no aggravation during the short period of active service.  As for whether her disability was aggravated in service, the Board also finds probative the fact that the Veteran received an unsuitability discharge, as it was determined that she was not eligible for discharge by reason of physical or mental disability.

The Board has considered the Veteran's assertion that her depression was aggravated in service, but finds that although the Veteran is competent to report on the increased severity of symptoms she may have experienced in service, as a layperson without the appropriate medical expertise or training, she is not competent to state that a pre-existing mental disability underwent a permanent worsening in service.  As such, there is simply no evidence to contradict the findings by the Aptitude Board that her pre-existing disability was not aggravated by service.  The Board finds, therefore, that service connection for psychiatric disability must be denied as a crucial element of service connection has not been established.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury).  

Further, the Board finds that there is no evidence of a nexus between any current psychiatric disability and service.  Private mental health treatment records dated in 1982, 1984, and 1986 suggest that the Veteran's reported depression were the result of her divorce and financial problems.  A September 1993 clinic note stated that the Veteran at times seemed psychotic and was very obsessive about her former marriage.  A June 2001 clinic note recorded the Veteran's assertion that she had been depressed since the time of her divorce in 1983, which resulted in her ex-husband gaining custody of their children.  She reported that she had had a psychiatric evaluation done in 1983, but that no mental illness was discovered at that time.  Based on this evidence, the Board finds that there is no evidence of a nexus or of continuity of symptomatology.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2010).  

The Board notes that the Veteran was not afforded a VA examination for the purpose of determining whether there is a medical nexus between her military service and any currently diagnosed psychiatric disorder.  However, as will be discussed in further detail below, because there is no competent evidence that suggests a link between the Veteran's currently diagnosed psychiatric disorders and her military service, VA's duty to provide a medical examination in this case was not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

B.  Colitis

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  

After review of the record, the Board finds that service connection for colitis is not warranted.  In this regard, the Board notes that although post-service medical records reference a history of colitis, there are no findings of colitis at any point since the Veteran filed her claim.  In October 2008, an indication of irritable bowel syndrome was made.  The examination, however, was unremarkable and no diagnosis of any identifiable disease or disability was made.  That same month, a colonoscopy was performed for the purpose of ruling out colitis.  The results of the procedure showed no evidence of inflammatory bowel disease or microscopic or collagenous colitis.  

Although the Veteran has stated that she suffers from colitis, the Board finds that as a layperson without the appropriate medical expertise or training, she is not competent to render such a diagnosis.  In arriving at this finding, the Board is aware that lay evidence may be sufficient to establish a current diagnosis.  See Jandreau, 492 F.3d at 1377 (describing situations when lay evidence can be competent and sufficient to provide medical diagnosis).  The Veteran is certainly competent in this instance to describe observable symptomatology, such as abdominal pain and diarrhea.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, the appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, as those symptoms have not been attributed to a diagnosis of colitis, or any other diagnosed condition, the Board finds that the circumstances under which lay evidence may be used to establish a current diagnosis are not present in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that lay evidence may be used to diagnose a condition when "(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional").  

The United States Court of Appeals for Veterans Claims (Court) has consistently held that service connection cannot be awarded in the absence of "competent evidence of current disability."  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer v. Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 2 Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Here, the Veteran is not competent to provide a current diagnosis of colitis.  Further, colitis has not been documented in the medical evidence of record.  In essence, there is no evidence, lay or medical, to support a finding that the Veteran has at any point since filing her claim experienced colitis.  Without a current disability, the Board finds that the claim of service connection for colitis must be denied.  See Brammer, supra.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. § 3.102.

The Board notes that the Veteran was not afforded a VA examination for the purpose of determining whether there is a medical nexus between her military service and colitis.  However, as will be discussed in further detail below, because there is no competent evidence that suggests that the Veteran has a current diagnosis of colitis, or persistent or recurrent symptoms of colitis, VA's duty to provide a medical examination in this case was not triggered.  See McLendon, supra.  

C.  Acid Reflux and Heartburn

The Veteran has also testified that she experienced acid reflux and heartburn prior to service and that she underwent an increase in the severity of her condition during her 12 days of active military service.  As with colitis, neither acid reflux nor heartburn, nor any disability related to acid reflux or heartburn, were noted on the Veteran's enlistment examination report.  Similarly, the Veteran's report of treatment for acid reflux and heartburn prior to service is outweighed by the medical evidence of record.  Specifically, none of the private medical evidence dated in 1963 from physicians who treated the Veteran prior to service makes any mention of the Veteran having acid reflux or heartburn.  Similarly, the private physician who examined the Veteran prior to entry into military service found her to be in good physical condition except for hypothyroidism that was completely controlled with medication.  

Concerning a current diagnosis, the record in unclear as to whether the Veteran has a current diagnosis.  The Veteran reported having been prescribed Nexium and taking other antacids.  Pharmacy records also show the Veteran was prescribed Glycopyrrolate in November 2008.  Regardless, however, of whether or not the Veteran has a current diagnosis of acid reflux, service connection is not warranted as there is no evidence linking the Veteran's acid reflux to service.  See Davidson, supra (service connection requires a nexus between the claimed in-service disease or injury and the present disability).  Further, there is no credible lay evidence demonstrating continuity of symptomatology.  See 38 C.F.R. 3.303(b).  

The Veteran's STRs contain no evidence of treatment for, or complaints related to, acid reflux.  The evidence also fails to show any treatment for acid reflux or complaints of heartburn before 2008.  Although the Veteran testified that she has flare-ups, the private medical evidence of record fails to suggest a history of acid reflux.  The Board thus finds that the lack of continuity of documented symptomatology either during or subsequent to service weighs against the Veteran's claim for service connection.  In the absence of competent evidence of a link between the Veteran's military service and any disability manifested by acid reflux or heartburn, service connection for acid reflux and heartburn may not be granted.  38 C.F.R. § 3.303; see Davidson and Savage, both supra.  

The Board notes that the Veteran was not afforded a VA examination for the purpose of determining whether there is a medical nexus between her military service and any diagnosed disability.  However, as will be discussed in further detail below, because there is no competent evidence that suggests a link between the Veteran's current acid reflux and her military service, VA's duty to provide a medical examination in this case was not triggered.  See McLendon, supra.  


D.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claims for service connection in September 2008.  In October 2008, the RO sent to her a letter notifying her of the evidence required to substantiate her claims for service connection.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on her behalf, as well as of the evidence that she was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence she could submit that would support her claims for service connection, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, insurance examination reports, and statements by persons who knew of the Veteran's disability.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the October 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of her claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes her STRs and private medical records.  The Veteran was also afforded a hearing in connection with her case.  The Veteran has not indicated that there are outstanding records that VA should have obtained; nor is the Board aware of any.

The Board has considered whether VA examinations were required in connection with the Veteran's claims of service connection for depression and anxiety, colitis, and acid reflux under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is:

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon, supra.

The evidence of record is such that the duty to obtain medical examinations was not triggered in this case.  With regard to the Veteran's claim for service connection for psychiatric disability, although the record demonstrates that the Veteran has a current diagnosis of depression, there is no evidence that that disability may be associated with service.  As discussed above, by the Veteran's own admission as recorded in the private mental health treatment reports, the Veteran's currently diagnosed depression began in 1983, twenty years after her discharge from service, and is related to her divorce and financial problems.  Thus, the evidence weighs against not only an association between her depression and service, but also against a finding of continuity of symptomatology.  Further, none of the medical evidence of record has related depression or anxiety to military service.  Moreover, there is no evidence to indicate that any pre-existing psychiatric increased in severity during service such that a medical opinion to determine whether any increase was permanent would be necessary.  Thus, there is no requirement to obtain a VA medical examination in connection with the Veteran's claim for service connection for psychiatric disability.  See McLendon, 20 Vet. App. at 85-86.

With regard to the Veteran's claim for service connection for colitis, there is no competent evidence of a current diagnosis of colitis.  Further, although the Veteran has complained of symptoms that she relates to colitis, there is no indication that the Veteran has the requisite medical knowledge to identify the etiology of her symptoms, especially in light of the fact that colitis was specifically ruled out on testing.  Thus, there is no requirement to obtain a VA medical examination in connection with the Veteran's claim for service connection for colitis.  See McLendon, 20 Vet. App. at 85-86;

With regard to the Veteran's claim for service connection for acid reflux and heartburn, although there is some suggestion that the Veteran has been diagnosed as having acid reflux, there is no indication that any disability may be associated with service.  The Veteran's STRs are silent for complaints related to acid reflux.  The first evidence of treatment for that condition is in 2008.  Moreover, given that the evidence fails to demonstrate the pre-existence of acid reflux and there is no evidence demonstrating its onset in service, the Board finds that the Veteran's assertion that she experiences flare-ups is not evidence sufficient to suggest that her acid reflux may be associated with service.  Thus, VA's duty to provide a medical examination is connection with the Veteran's claim for service connection for disability manifested by acid reflux or heartburn has not been triggered.  See McLendon, supra; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  

Upon consideration of the foregoing, the Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Service connection for psychiatric disability, including anxiety and depression, is denied.

Service connection for colitis is denied.

Service connection for disability manifested by acid reflux or heartburn is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


